SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number:0-25203 OmniComm Systems, Inc. (Exact name of registrant as specified in its Charter) Delaware 11-3349762 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 2101 W. Commercial Blvd. Suite 3500, Ft. Lauderdale, FL Address of principal executive offices Zip Code (Registrant’s Telephone Number including area code) No Changes (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if smaller reporting company) [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X] The number of shares outstanding of each of the issuer’s classes of common equity as of November 10, 2011: 86,481,495 common stock $.001 par value. 1 TABLE OF CONTENTS TO THE QUARTERLY REPORT ON FORM 10-Q FOR THE NINE MONTH PERIOD ENDED SEPTEMBER 30, 2011 Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 47 Item 4 Controls and Procedures. 47 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 48 Item 1A. Risk Factors. 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 48 Item 3. Defaults Upon Senior Securities. 48 Item 4. Removed and Reserved. 48 Item 5. Other Information. 48 Item 6. Exhibits. 48 SIGNATURES 49 Exhibit 10.46Promissory Note dated September 30, 2011 to Cornelis F. Wit 50 Exhibit 31.1Certification of Principal Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002– CEO Cornelis F. Wit 52 Exhibit 31.2Certification of Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002– CFO Ronald T. Linares 53 Exhibit 32.1Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 –Principal Executive Officer and Principal Financial Officer 54 2 PART I. FINANCIAL INFORMATION Item. 1.Financial Statements (unaudited) OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 December 31, 2010 (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $269,869 and $269,869 in 2011 and 2010, respectively Prepaid expenses Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Notes payable, current portion Notes payable related parties, current portion Deferred revenue, current portion Conversion feature liability, related parties, current portion Conversion feature liability, current portion 72 Convertible notes payable,current portion, net of discount Convertible notes payable, related parties, current portion, net of discount of $-0- and $399,645, respectively -0- Patent settlement liability, current portion Warrant liability, related parties Warrant liability Total current liabilities LONG TERM LIABILITIES Notes payable - long term, net of current portion Notes payable related parties, long term, net of current portion, net of discount of $982,384 and $-0-, respectively Deferred revenue, long term, net of current portion Convertible notes payable, related parties, net of current portion Convertible notes payable, net of current portion -0- Patent settlement liability - long term, net of current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (See Note 11) SHAREHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value, 10,000,000 share authorized 3,722,500 shares undesignated -0- -0- Series B convertible preferred stock - 230,000 shares authorized, -0- and -0-issued and outstanding, respectively at $.001 par value; liquidation preference $-0- and $-0-, respectively -0- -0- Series C convertible preferred stock - 747,500 shares authorized, -0- and -0-issued and outstanding, respectively at $.001 par value; liquidation preference $-0- and $-0-, respectively -0- -0- Series A convertible preferred stock - 5,000,000 shares authorized, 4,125,224 and 4,125,224 issued and outstanding, respectively at $.001 par value liquidation preference $4,125,224 and $4,125,224, respectively Series D preferred stock - 250,000 shares authorized, 250,000 and 250,000 issued and outstanding, respectively at $.001 par value Common stock - 250,000,000 shares authorized, 86,481,495 and 86,081,495 issued and outstanding, respectively, at $.001 par value Additional paid in capital - preferred Additional paid in capital - common Less cost of treasury stock: common - -0- and 1,014,830 shares, respectively -0- ) Accumulated other comprehensive income (loss) ) ) Accumulated deficit ) ) TOTAL SHAREHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIT) $ $ See accompanying summary of accounting policies and notes to condensed consolidated financial statements 3 OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the nine months ended For the three months ended September 30, September 30, Total revenues $ Cost of sales Gross margin Operating expenses Salaries, benefits and related taxes Rent & occupancy expenses Consulting services Legal and professional fees Travel Telephone and internet Selling, general and administrative Bad debt expense -0- -0- -0- Depreciation expense Amortization expense Total operating expenses Operating income (loss) Other income (expense) Interest expense ) Interest expense, related parties ) Interest income 48 -0- -0- Gain on extinguishment of debt -0- -0- -0- -0- Change in derivative liabilities ) Other Comprehensive Income -0- -0- Income (loss) before income taxes and preferred dividends ) ) ) Net income (loss) Preferred stock dividends Preferred stock dividends in arrears Series A Preferred ) Total preferred stock dividends ) Net income (loss) attributable to common stockholders $ ) $ ) $ $ ) Net income(loss) per share Basic and Diluted $ ) $ ) $ $ ) Weighted average number of shares outstanding Basic and Diluted See accompanying summary of accounting policies and notes to condensed consolidated financial statements 4 OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' (DEFICIT) FOR THE PERIOD JANUARY 1, 2010 TOSEPTEMBER 30, 2011 (unaudited) Preferred Stock 5% Series A Convertible 8% Series B Convertible 8% Series C Convertible Series D Preferred Stock Total Common Stock Additional Additional Accumulated Other Shareholders' Number $ Paid In Number $ Number $ Number $ Number $ Paid In Accumulated Comprehensive Treasury Equity of Shares Par Value Capital -Common of Shares Par Value of Shares Par Value of Shares Par Value of Shares Par Value Capital - Preferred Deficit Income Stock (Deficit) Balances at December 31, 2009 $ $ $ $
